Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           The application has been amended as follows:
           (1) In claim 7, line 10, after “bevel” (first occurrence), --spaced from the spine--has been added. 
2.        Authorization for this examiner’s amendment was given in an interview with Mr. Kent Genin on November 9, 2021.  The above change to claim 7 was proposed in an interview conducted on November 3, 2021.

Reasons for Allowance
           Claim 1 and its dependent claims 2-6 are allowable over the prior art of record.  The start line (128, see Fig.1A) of the ricasso angle assist bevel (126) along a longitudinal axis (122) being closer to the blade spine (112) than a longitudinal axis (120) along a second bevel start line (142) of a second bevel (118) is not shown or made obvious by the prior art of record or any combination thereof.

          Claim 10 and its dependent claims 12-20 are allowable over the prior art of record.  The limitations of the ricasso angle assist bevel (126, see Fig.1A) starting at a distance from the blade spine (112) between a first distance (defined as the starting of a primary bevel 116 from the spine 112) and a second distance (defined as the ending of the primary bevel 116 from the spine 112), and the ricasso angle assistant bevel (126) formed at a same angle as the second bevel (118) are not shown by the prior art of record or any combination thereof.   

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724